            Case 1:19-cr-00238-DAD-BAM Document 28 Filed 12/04/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 Assistant United States Attorney
   2500 Tulare Street
 3 Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00238-DAD-BAM
12
                                   Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                            AND ORDER
14
     DARNELL EDWARDS,                                     PROPOSED DATE: June 9, 2021
15                                                        TIME: 1:00 p.m.
                                  Defendant.              COURT: Hon. Barbara A. McAuliffe
16

17
            This case is set for a status conference on December 14, 2020. This Court has issued General
18
     Orders 611-624 to address public health concerns related to COVID-19, including the temporary
19
     suspension of jury trials and restrictions on access to court buildings. Initially the Fresno courthouse
20
     was closed through June 15, 2020, but it has since been closed until further notice.
21
            Although the General Orders address the district-wide health concern, the Supreme Court has
22
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-
23
     endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner
24
     v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
25
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
26
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
28
     or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00238-DAD-BAM Document 28 Filed 12/04/20 Page 2 of 5


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 3 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 4 the ends of justice served by taking such action outweigh the best interest of the public and the

 5 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 6 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 7 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 8 the defendant in a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7). Although

10 the Speedy Trial Act does not directly address continuances stemming from pandemics, natural

11 disasters, or other emergencies, this Court has discretion to order a continuance in such circumstances.

12 For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance following Mt. St.

13 Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the

14 eruption made it impossible for the trial to proceed. Id. at 767-68; see also United States v. Correa, 182

15 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001

16 terrorist attacks and the resultant public emergency). The coronavirus is posing a similar, albeit more

17 enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7). 1 If continued, this Court should designate a new date for the status
21 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                               STIPULATION
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
24

25 through defendant’s counsel of record, stipulate as follows:

26
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00238-DAD-BAM Document 28 Filed 12/04/20 Page 3 of 5

           1.      By previous order, this matter was set for a status conference for December 14, 2020.
 1

 2         2.      By this stipulation, the parties move to continue the status conference until June 9, 2021,

 3 and to exclude time between December 14, 2020, and June 9, 2021.

 4         3.      The parties stipulate, and request that the Court find the following:
 5                 a)      Counsel for defendant desires additional time to consult with his client, to review
 6
           the current charges and conduct additional investigation and research related to the charges, to
 7
           discuss potential resolutions with his client, and to evaluate and potentially prepare pretrial
 8
           motions. In part this is because the government has continued its investigation of the crimes, the
 9
10         government has provided initial and supplemental discovery, and counsel and the defendant will

11         benefit from additional time to consider this new material. The defendant has been subject to

12         one or more quarantines at the Fresno County Jail, and this has hindered defense counsel’s
13
           ability to interact with the defendant and communicate about the case.
14
                   b)      Counsel for defendant believes that failure to grant the above-requested
15
           continuance would deny him the reasonable time necessary for effective preparation, taking into
16
           account the exercise of due diligence.
17

18                 c)      The government does not object to the continuance and joins in the request.

19                 d)      In addition to the public health concerns cited by General Orders 611, 612 and
20         617 presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt
21
           in this case because counsel or other relevant individuals have been encouraged to telework and
22
           minimize personal contact to the greatest extent possible. It will be difficult to avoid personal
23
           contact should the hearing proceed. For these reasons, the court has encouraged the parties to
24

25         enter this stipulation.

26                 e)      Based on the above-stated findings, the ends of justice are served by continuing

27         the case as requested and outweigh the interest of the public and the defendant in a trial within
28         the original date prescribed by the Speedy Trial Act.

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00238-DAD-BAM Document 28 Filed 12/04/20 Page 4 of 5

                    f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
 1

 2          et seq., within which trial must commence, the time period of December 14, 2020, to June 9,

 3          2021, inclusive, is deemed excludable under 18 U.S.C.§ 3161(h)(7)(A), and (B)(iv), because it

 4          results from a continuance granted by the Court at defendant’s request on the basis of the Court’s
 5          finding that the ends of justice served by taking such action outweigh the best interest of the
 6
            public and the defendant in a speedy trial.
 7
            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the
 8
     Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 9
10 must commence.

11
            IT IS SO STIPULATED.
12

13    Dated: December 4, 2020                                 MCGREGOR W. SCOTT
                                                              United States Attorney
14

15                                                            /s/ David Gappa
                                                              David L. Gappa
16                                                            Assistant United States Attorney

17
                                                              /s/ Dan Harralson
18    Dated: December 4, 2020                                  (authorized on 12/4/2020)
                                                               Dan Harralson
19                                                             Counsel for Defendant
                                                               DARNELL EDWARDS
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00238-DAD-BAM Document 28 Filed 12/04/20 Page 5 of 5

                                                 ORDER
 1
            IT IS SO ORDERED that the status conference is continued from December 9, 2020, to June 9,
 2
     2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
 3
     U.S.C.§ 3161(h)(7)(A), and (B)(iv).
 4

 5
     IT IS SO ORDERED.
 6

 7      Dated:    December 4, 2020                      /s/ Barbara   A. McAuliffe         _
                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME         5
30    PERIODS UNDER SPEEDY TRIAL ACT
